307 N.Y. 760 (1954)
In the Matter of Mary S. Proche, Appellant,
v.
Joseph D. McGoldrick, as State Rent Administrator, Constituting The Temporary State Housing Rent Commission, Respondent, and Moses Leinwand et al., Interveners-Respondents.
Court of Appeals of the State of New York.
Argued June 4, 1954.
Decided July 14, 1954
Nathan Amchan and Charles Pokorny for appellants.
Beatrice Shainswit and Robert H. Schaffer for Joseph D. McGoldrick, as State Rent Administrator, respondent.
Edward Ingram for interveners-respondents.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, without costs; no opinion.